Exhibit 10.5

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT

AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT, dated as of June 27, 2014 (this “Amendment”), to the Existing
Credit Agreement (capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in Article I) is among TPG SPECIALTY
LENDING, INC., a Delaware corporation (the “Borrower”), MORGAN STANLEY BANK,
N.A., as a Lender (the “Consenting Lender”), and SUNTRUST BANK, as
Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders (including the Consenting Lender) and the
Administrative Agent are parties to the Second Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of February 27, 2014 (the “Existing
Credit Agreement”; as amended by the First Amendment to Second Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of June 3, 2014,
and by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Consenting Lender agree to amend the Existing Credit Agreement for the purpose
of extending the Commitment of the Consenting Lender as a Non-Extending Lender
so that the Consenting Lender becomes an Extending Lender thereunder and each of
the Administrative Agent and the Consenting Lender is willing, on the terms and
subject to the conditions hereinafter set forth, to agree to the amendment set
forth below and the other terms hereof;

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Consenting Lender” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

 

1



--------------------------------------------------------------------------------

“Second Amendment Effective Date” is defined in Article III.

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENT TO EXISTING CREDIT AGREEMENT

Subject to the occurrence of the Second Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article II.

SECTION 2.1. Amendments to Schedule 1.01(b). Schedule 1.01(b) is hereby amended
by removing Morgan Stanley Bank, N.A. as a Non-Extending Lender and adding it as
an Extending Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 4.1. Effective Date. This Amendment shall become effective on the date
(the “Second Amendment Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment duly executed and delivered on behalf of
the Borrower and each of the Lenders party hereto.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article IX thereof.

SECTION 4.3. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 4.4. Counterparts. This Amendment may be executed in counterparts and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy electronically (e.g. pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 4.5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other terms or
provisions of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Borrower which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents. Upon and after the execution of this Amendment by each of
the parties hereto, each reference in the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof’ or words of like import referring to the
Existing Credit Agreement, and each reference in the other Loan Documents to
“the Credit Agreement”, “thereunder”, “thereof’ or words of like import
referring to the Existing Credit Agreement shall mean and be a reference to the
Existing Credit Agreement as modified hereby.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

TPG SPECIALTY LENDING, INC.

By:

 

/s/ Alan Kirshenbaum

Name:

 

Alan Kirshenbaum

Title:

 

Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT - TPG



--------------------------------------------------------------------------------

SUNTRUST BANK As Administrative Agent

By:

 

/s/ Doug Kennedy

Name:

 

Doug Kennedy

Title:

 

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT - TPG



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as the Consenting Lender

By:

 

/s/ Michael King

Name:

  Michael King

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT - TPG